Citation Nr: 1609582	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-44 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Gibson




INTRODUCTION

The Veteran served on active duty from August 1971 to October 1995.  He died in January 2008.  The Appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was last remanded in November 2013.  However, still further development is requested and the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to 38 C.F.R. § 3.311(c), once it is established that a veteran was exposed to radiation and has a radiogenic diagnosis (as set forth in Section 3.11(b)(2)) that manifested within the appropriate time period, the evidence is reviewed by the Under Secretary for Benefits, who may seek an opinion from the Under Secretary for Health.  The Under Secretary for Benefits may also seek an opinion from an outside consultant.  38 C.F.R. § 3.311(c)(2).  

The Veteran was in active duty for over twenty years.  He was exposed to ionizing radiation, as set forth in his service records, as well as other toxic substances.  His pancreatic cancer is a radiogenic disease, and it manifested 12 years following separation.  He had periodic exposure to ionizing radiation from 1979 to 1989.  His private physician noted in February 2008 that the Veteran had significant exposures during service, including to Otto Fuel and to submarine torpedoes, that were associated with malignancy.  

Given this evidence, and the absence of an adequate positive medical opinion, the Board finds that the record should be reviewed and commented on by an outside consultant.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an outside consultant, pursuant to 38 C.F.R. § 3.311(d), for an opinion on whether it is as likely as not (50 percent or greater probability) that pancreatic cancer resulted from radiation exposure while in service, or from exposure to submarine torpedoes or Otto fuel.  The examiner is asked to review the claims file, and to conduct a search of the relevant literature for information on the relationship, if any, between these exposures and pancreatic cancer.  

The Veteran was on active duty from August 1971 to October 1995.  He was exposed to radiation starting in 1979 and concluding in 1989.  He was diagnosed with pancreatic cancer in 2007.  His wife and treating physician assert that exposure to Otto fuel and submarine torpedoes resulted in cancer.  The examiner is asked to comment on the likelihood that exposure to radiation, Otto fuel, submarine torpedoes, or a combination of the three, resulted in pancreatic cancer.

All opinions are to be supported by explanatory rationale.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




